NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


ALFRED T. McDONALD, DOC #531589,          )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-2108
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Hillsborough County; Vivian T. Corvo,
Judge.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Allison C. Heim,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



KHOUZAM, C.J., and SALARIO and ROTHSTEIN-YOUAKIM, JJ., Concur.